Grice, Justice.
Appellee has moved to dismiss this appeal upon the ground that the notice of appeal was not filed within thirty days after entry of the appealable decision or judgment complained of, as required by Section 5 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 21, as amended; Code Ann. § 6-803); and that the appeal is not from a final judgment, as required by Section 1 (a) of that Act.
We need consider only the first ground. The record shows that the last judgment entered was on June 9, 1966, and that the notice of appeal was not filed until October 4, 1966. Under these circumstances, the appeal must be dismissed. Ga. L. 1965, pp. 240, 241, as amended (Code Ann. § 6-809); Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504).

Appeal dismissed.


All the Justices concur.